UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7215


DANIEL R. MCCLAIN, a/k/a Mr. McClain,

                    Petitioner - Appellant,

             v.

WARDEN, Turbeville Correctional Institution,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Margaret B. Seymour, Senior District Judge. (0:18-cv-03081-MBS)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Daniel R. McClain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel R. McClain seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge, dismissing as untimely his 28 U.S.C. § 2254

(2012) petition, and denying his motion to recuse. * An order denying a § 2254 petition is

not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a debatable claim of the denial

of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that McClain has not

made the requisite showing. Accordingly, we deny McClain’s motion for a certificate of

appealability and dismiss the appeal in part. To the extent that McClain challenges the

denial of his motion to recuse, we find no abuse of discretion and affirm for the reasons

stated by the district court. McClain v. Warden, No. 0:18-cv-03081-MBS (D.S.C. filed

Aug. 5, 2019; entered Aug. 6, 2019). We deny McClain’s motion for default judgment.


       *
           The district court’s order denied additional motions that are not at issue on appeal.

                                                2
We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                DISMISSED IN PART,
                                                                AFFIRMED IN PART




                                          3